office_of_chief_counsel internal_revenue_service memorandum number release date cc ita b05 jblovelace postf-139972-15 uilc date march to donna l crosby senior attorney san diego large business international from william a jackson branch chief branch income_tax accounting john b lovelace general attorney branch income_tax accounting subject limitation on the exclusion for discharges of qualified_real_property_business_indebtedness this chief_counsel_advice responds to your request for assistance this advice may not be used or cited as precedent legend taxpayer -------------------------------------- property a -------------------------- property b ------------------------ debt c -------------------------------- debt d ------------------------------- dollar_figurea ----------------- dollar_figureb ----------------- dollar_figurec --------------- dollar_figured --------------- dollar_figuree ----------------- dollar_figuref --------------- postf-139972-15 dollar_figureg ------------ issues you have asked whether in determining the net fair_market_value of real_property under the qualified_real_property_business_indebtedness qrpbi exclusion of sec_108 the exclusion_limitation formula in sec_108 and sec_1_108-6 takes into account all real_property held by a taxpayer with respect to which there is some qrpbi and all debts that are qrpbi with respect to any item of real_property held by the taxpayer the taxpayer and the field disagree over the proper interpretation of the net fair_market_value formula in the qrpbi exclusion_limitation of sec_108 the taxpayer takes the position that the starting point for this calculation described in the code as the fair_market_value of the real_property described in paragraph a is the fair_market_value of the single item of real_property for which the discharged debt is qrpbi the field interprets this clause to refer to the fair_market_value of all items of real_property held by the taxpayer with respect to which any debt is qrpbi and not just the single item of property for which the discharged debt is qrpbi the taxpayer and the field agree that the net fair_market_value formula in the qrpbi exclusion_limitation requires the fair_market_value be reduced by the total of all other debts that are qrpbi with respect to any item of real_property held by the taxpayer conclusions the formula for the qrpbi exclusion_limitation in sec_108 and sec_1_108-6 begins with the total fair_market_value of the single item of real_property to which the discharged debt is qrpbi and then reduces that total by the sum of all other debts that are secured_by and qrpbi with respect to that item of real_property the alternative view advanced by the taxpayer that the net fair_market_value is the fair_market_value of the single item of real_property to which the discharged debt is qrpbi reduced by the amount of other debt secured_by such property but that is qrpbi with respect to any item of real_property held by the taxpayer is in error the field’s interpretation which aggregates all of the real_property with respect to which some debt is qrpbi to determine the fair_market_value and then subtracts the aggregate of all qrpbi from that amount to obtain the net fair_market_value is also in error postf-139972-15 facts the taxpayer owns two items of real_property used in a trade_or_business property a and property b at the time of the of the debt forgiveness at issue property a had a fair_market_value of dollar_figurea and was security on debt c with a principal_amount of dollar_figureb at the same time property b had a fair_market_value of dollar_figurec and was security on debt d with a principal_amount of dollar_figured debt d was also secured_by property a and debt c was secured_by property b the proceeds from debt c were used to improve property a and were not used for property b the proceeds from debt d were used to construct or improve property b and not used for property a debt c was reduced to dollar_figuree reflecting a discharge amount of dollar_figuref in its calculation of the maximum exclusion amount under sec_108 the taxpayer has reduced the fair_market_value of property a by debt d without also adding the value of property b to property a on this basis the taxpayer has excluded the entire amount of debt c that was discharged neither debt c nor debt d were incurred or assumed before date law sec_108 provides that gross_income does not include discharged amounts if the indebtedness discharged is qualified_real_property_business_indebtedness sec_108 defines qualified_real_property_business_indebtedness to mean indebtedness which- a was incurred or assumed by the taxpayer in connection with real_property used in a trade_or_business and is secured_by such real_property b was incurred or assumed before date or if incurred or assumed on or after such date is qualified_acquisition_indebtedness and c with respect to which such taxpayer makes an election to have this paragraph apply qualified_acquisition_indebtedness is defined in sec_108 which provides for purposes of paragraph b the term qualified_acquisition_indebtedness means with respect to any real_property described in paragraph a indebtedness incurred or assumed to acquire construct reconstruct or substantially improve such property sec_108 limits the amount excluded under sec_108 it provides the amount excluded under subparagraph d of subsection a with respect to any qualified_real_property_business_indebtedness shall not exceed the excess if any of - the outstanding principal_amount of such indebtedness immediately i before the discharge over postf-139972-15 the fair_market_value of the real_property described in paragraph a ii as of such time reduced by the outstanding principal_amount of any other qualified_real_property_business_indebtedness secured_by such property as of such time sec_1_108-6 provides in part with respect to any qualified_real_property_business_indebtedness that is discharged the amount excluded from gross_income under sec_108 concerning discharges of qualified_real_property_business_indebtedness shall not exceed the excess if any of the outstanding principal_amount of that indebtedness immediately before the discharge over the net fair_market_value of the qualifying real_property as defined in sec_1 c immediately before the discharge for purposes of this section net fair_market_value means the fair_market_value of the qualifying real_property notwithstanding sec_7701 reduced by the outstanding principal_amount of any qualified_real_property_business_indebtedness other than the discharged indebtedness that is secured_by such property immediately before and after the discharge sec_1_1017-1 provides in part furthermore for basis reductions under sec_108 a taxpayer must reduce the adjusted_basis of the qualifying real_property to the extent of the discharged qualifying real_property business indebtedness before reducing the adjusted bases of other depreciable real_property the term qualifying real_property means real_property with respect to which the indebtedness is qualified_real_property_business_indebtedness within the meaning of sec_108 analysis to understand the qrpbi exclusion_limitation it is necessary to look at each element of it in the context of the entire qrpbi exclusion_limitation provision the qrpbi exclusion_limitation in sec_108 consists of four different elements divided up as follows the amount excluded under subparagraph d of subsection a with respect to any qualified_real_property_business_indebtedness shall not exceed the excess if any of- i the outstanding principal_amount of such indebtedness immediately before the discharge over ii the fair_market_value of the real_property described in paragraph a as of such time postf-139972-15 reduced by the outstanding principal_amount of any other qualified_real_property_business_indebtedness secured_by such property as of such time the amount excluded under subparagraph d of subsection a with respect to any qualified_real_property_business_indebtedness shall not exceed the excess if any of- the first element is the introductory language that provides the amount excluded under subparagraph d of subsection a with respect to any qualified_real_property_business_indebtedness shall not exceed the excess if any of-- for debt amounts to be excluded they must first be discharged thus this introductory phrase refers to the amount of the discharged debt that is qrpbi with respect to a single item of real_property i the outstanding principal_amount of such indebtedness immediately before the discharge over the second element of the qrpbi exclusion_limitation provides i the outstanding principal_amount of such indebtedness immediately before the discharge over the amount referred to in this element is the principal_amount of the debt referred to in the introductory language ie the discharged debt that is qrpbi with respect to a single item of real_property accordingly the same real_property referenced in the first element is implicitly referenced in the second element ii the fair_market_value of the real_property described in paragraph a as of such time the third element of the qrpbi exclusion_limitation provides ii the fair_market_value of the real_property described in paragraph a as of such time paragraph a is the first requirement of three in the definition of qualified_real_property_business_indebtedness in sec_108 ie sec_108 this requirement is that debt be incurred or assumed by the taxpayer in connection with real_property used in a trade_or_business there are two permissible interpretations of the real_property described in paragraph a under the first interpretation the real_property described in paragraph a refers to all real_property held by a taxpayer for which there is some debt that is qrpbi when a taxpayer has two items of real_property each with its own associated qrpbi the fair_market_value of both properties would under this interpretation be taken into account in determining the qrpbi exclusion_limitation under the second interpretation the real_property described in paragraph a refers to the single item of real_property with respect to which the discharged debt referenced postf-139972-15 in the first two elements is qrpbi when a taxpayer has two items of real_property each with its own associated qrpbi the fair_market_value of only the item of real_property with respect to which the discharged debt is qrpbi would be taken into account in determining the qrpbi exclusion_limitation the proposed_adjustment aggregates the values of the taxpayer’s real_property and thus relies on the first interpretation the taxpayer’s position takes into account only the value of the single item of real_property with respect to which the discharged debt is qrpbi and thus relies on the second interpretation the taxpayer’s interpretation of the third element is the better of the two on its face the property described in paragraph a refers to a single item of property literally the property were congress to have intended the property to refer to more than one property it would have made more sense to use the term any property or even more clearly all properties an unmodified singular term used in combination with the article the usually refers to a single item rather than all items of that type this interpretive principle is at work in the immediately following fourth element where the code draws in more than one debt through use of the qualifying word any before other qualifying real_property business indebtedness secured_by such property while any as used in the fourth element is arguably unnecessary its use makes it quite clear that the fair_market_value of the real_property is to be reduced more than one debt the absence of a similar qualifier in front of the word property in the third element suggests that the property refers to the single item of real_property for which the discharged debt is qrpbi more support for this can be found in sec_108 which imposes a second overall_limitation on the amount that may be excluded under the qrpbi discharge exclusion sec_108 provides the amount excluded under subparagraph d of subsection a shall not exceed the aggregate adjusted bases of depreciable real_property determined after any reductions under subsections b and g held by the taxpayer immediately before the discharge other than depreciable real_property acquired in contemplation of such discharge here the singular term depreciable real_property does refer to more than one item of depreciable real_property but this is made clear by the use of the terms aggregate and bases which draw together the bases of all depreciable real_property held by a taxpayer to establish the overall_limitation thus elsewhere in this provision where the code refers to more than one item of real_property by using the singular property the language contains a modifier to make it clear that the code is referring to more than one item of real_property where the code does not do this the better interpretation is that congress intended property to refer to one and only one item of real_property postf-139972-15 the regulations also support the interpretation under which the real_property described in paragraph a is the real_property to which the discharged debt is qrpbi sec_1_108-6 provides in part with respect to any qualified_real_property_business_indebtedness that is discharged the amount excluded from gross_income under sec_108 concerning discharges of qualified_real_property_business_indebtedness shall not exceed the excess if any of the outstanding principal_amount of that indebtedness immediately before the discharge over the net fair_market_value of the qualifying real_property as defined in sec_1 c immediately before the discharge for purposes of this section net fair_market_value means the fair_market_value of the qualifying real_property notwithstanding sec_7701 reduced by the outstanding principal_amount of any qualified_real_property_business_indebtedness other than the discharged indebtedness that is secured_by such property immediately before and after the discharge in these regulations the real_property described in paragraph a is referred to as the qualifying real_property as defined in sec_1_1017-1 sec_1 c provides in part furthermore for basis reductions under sec_108 a taxpayer must reduce the adjusted_basis of the qualifying real_property to the extent of the discharged qualifying real_property business indebtedness before reducing the adjusted bases of other depreciable real_property the term qualifying real_property means real_property with respect to which the indebtedness is qualified_real_property_business_indebtedness within the meaning of sec_108 accordingly the the real_property described in paragraph a is the real_property with respect to which the indebtedness is qualified_real_property_business_indebtedness within the meaning of sec_108 the indebtedness here refers to the indebtedness described in the immediately preceding sentence ie the discharged indebtedness the qualifying real_property then is the item of real_property for which the discharged debt is qrpbi and does not include any other items of real_property with respect to which debts other than the discharged debt are qrpbi reduced by the outstanding principal_amount of any other qualified_real_property_business_indebtedness secured_by such property as of such time the fourth and last element of the qrpbi exclusion_limitation provides reduced by the outstanding principal_amount of any other qualified_real_property_business_indebtedness secured_by such property as of such time such property at the end of the clause refers to the same item of real_property as the third element which as previously discussed is the single item of real_property with respect to which the discharged debt is qrpbi the other important piece of the fourth element is the phrase any other qualified_real_property_business_indebtedness both the taxpayer and the field interpret this phrase to refer to any debt that qualifies as qrpbi with respect to any item of real_property held postf-139972-15 by a taxpayer whether or not that item of real_property is the item of real_property referred to directly or indirectly in the first three elements and such property of the fourth element there is however a second better interpretation of this clause a ny other qualified_real_property_business_indebtedness could refer to all debts other than the discharged debt that are qrpbi with respect to the same item of real_property referred to in the first three elements and such property of the fourth element the term qualified_real_property_business_indebtedness used here in the fourth element is a term that is defined in part by the same paragraph a that is used to describe the real_property with respect to which the discharged debt is qrpbi if as is most likely the language real_property described in paragraph a in the third element refers only to the item of real_property to which the discharged debt is qrpbi the only consistent reading of the fourth element’s use of the term qualified_real_property_business_indebtedness - a term whose definition incorporates paragraph a -- is that it refers only to debts that are qrpbi with respect to the same item of real_property of the third element as described above the proceeds of debt c were used to improve property a and were not used for property b consequently debt c is qualified_acquisition_indebtedness within the meaning of sec_108 only for property a and not property b thus debt c is qrpbi only with respect to property a similarly the proceeds of debt d were used to construct or improve property b and were not used for property a debt d is qualified_acquisition_indebtedness only for property b and thus is qrpbi only with respect to property b and not property a the only qrpbi with respect to property a is debt c because debt c is the debt discharged the fair_market_value of property a is not reduced by any amount under the formula for the net fair_market_value in sec_1_108-6 under the qrpbi exclusion_limitation the taxpayer may exclude no more than the amount by which the principal_amount of debt c dollar_figureb exceeds the net fair_market_value of property a dollar_figurea consequently the taxpayer may exclude dollar_figureg of the amount of debt c that was discharged dollar_figuref case development hazards and other considerations this writing may contain privileged information any unauthorized disclosure of this writing may undermine our ability to protect the privileged information if disclosure is determined to be necessary please contact this office for our views please call if you have any further questions
